MUNSON, J.
The plaintiff’s lawful fence was broken down by the defendant’s unruly cow ; and the defendant’s-cattle came upon the plaintiff’s land through the break at the time it was made, and continued to do so for some time thereafter. The court instructed the jury that the defendant *285was liable for every entry made by his cattle upon the plaintiff’s land through this opening. This was error. The plaintiff’s recovery should have been limited to such entries as occurred before he had had what was, in the circumstances, a reasonable time to repair the fence. The defendant was liable in damages for the injury done to the fence. The duty of repairing it rested upon the plaintiff.

Judgment reversed and cause remanded.